                  Case 2:20-cv-00163-JDW Document 56-3 Filed 07/16/20 Page 1 of 2


                               REO LAW LLC
Bryan A. Reo, Esq.
Admissions:
➢ Ohio ((#0097470))
➢ Michigan ((#P84119))                                                                        June 1, 2020
➢ N.D. Ohio
➢ S.D. Ohio               RE- Jacovetti Law P.C., et. al v. James Everett Shelton, et. al,
➢ E.D. Michigan           Case No. 2:20-cv-00163-JDW
➢ W.D. Michigan
➢ 3rd Circuit             Joshua L. Thomas, Esq.
➢ 6th Circuit             225 Wilmington-West Chester Pike, Ste. 200,
➢ USCAAF ((#37033))       Chadds Ford, PA 19317
Reo Law LLC
P.O. Box 5100             Via E-mail to: joshualthomas@gmail.com
Mentor, Ohio 44061
(P): (216) 505-0811       Dear Mr. Thomas,
Reo@ReoLaw.org
                          As you know, I represent Defendants James Everett Shelton and Final Verdict
                          Solutions (“Defendants”) in the above-captioned civil action. This letter is
                          being sent pursuant to Fed.R.Civ.P. 11. Attached to this letter is a true and
CIVIL LITIGATION          correct copy of Defendants’ Motion for Sanctions Pursuant to Rule 11.
CONSUMER
                          For the reasons set forth in Defendants’ Motion for Dismissal pursuant to Rule
PROTECTION
                          12(b)(6) and in the attached Motion for Sanctions, this action is entirely without
DEFAMATION/LIBEL          merit and was brought for improper purposes. At no time has Mr. Shelton
                          and/or FVS engaged in a “RICO” conspiracy with anyone else. Furthermore, it
INTENTIONAL TORTS         is not a RICO violation for Mr. Shelton to seek relief under the TCPA against
                          telemarketers who illegally call him.
COLLECTIONS [For
Attorneys/Law Firms]      Furthermore, my client believes this action was filed against him in an attempt
                          to deter him from enforcing his rights to collect on the $54,000.00 judgment
NEGOTIATIONS              duly and properly obtained against FCS Capital LLC, Emil Yashayev, and
                          Barry Shargel in Case No. 2:18-cv-03723-JDW (E.D.Pa. Dec. 11, 2019). This
APPEALS [CRIMINAL
                          is considered an “improper purpose” under Rule 11.
AND CIVIL]

EXTRAORDINARY             Defendants demand that you dismiss this action against them with prejudice
WRITS                     immediately. If that is not done within twenty-one (21) days, Defendants will
                          file the attached Motion for Sanctions. Upon the conclusion of this case,
CIVIL PROTECTION          Defendants may also consider initiating an action against you, your law firm,
ORDERS                    and your clients under Pennsylvania’s Dragonetti Act for “wrongful use of
                          civil proceedings”. See 42 Pa.C.S. § 8351 et. seq. Please govern yourself
CIVIL RIGHTS              accordingly.
CONSTITUTIONAL
                          Please note that we will seek sanctions against you and your clients, jointly
LAW
                          and severally, and I when a sanctions judgment is issued, so long as it is
FIRST AMENDMENT           jointly and severally, we will seek to collect against you.

SECOND
AMENDMENT
                                                                    REO LAW, LLC
     Case 2:20-cv-00163-JDW Document 56-3 Filed 07/16/20 Page 2 of 2




                                             /s/ Bryan Anthony Reo_______
                                             Bryan Anthony Reo (#0097470)
                                             Reo Law LLC
                                             P.O. Box 5100
                                             Mentor, Ohio 44061
                                             (P): (216) 505-0811
                                             (E): Reo@ReoLaw.org



THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY
INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.




                                                                            2
